AO 245B-CAED (Rev. 02/2018) Sheet 1 - Judgment in a Criminal Case



                            UNITED STATES DISTRICT COURT
                                               Eastern District of California
               UNITED STATES OF AMERICA                                 JUDGMENT IN A CRIMINAL CASE
                           v.                                           Case Number: 1:15CR00179-004
              PAIN FREE DIAGNOSTICS, INC.                               Defendant's Attorney: Richard Alan Moss, Retained

THE DEFENDANT ORGANIZATION:
     pleaded guilty to count(s) 1 of the Superseding Information.
     pleaded nolo contendere to count(s)      , which was accepted by the court.
     was found guilty on count(s)     after a plea of not guilty.
The organizational defendant is adjudicated guilty of these offenses:
Title & Section                   Nature of Offense                                                        Offense Ended    Count
                                      CONSPIRACY TO COMMIT HEALTH CARE FRAUD                               August 2005 -
18 U.S.C. §1349                                                                                                             1
                                      (Class D Felony)                                                     November 2012

       The defendant organization is sentenced as provided in pages 2 through 7 of this judgment. The sentence is imposed
pursuant to the Sentencing Reform Act of 1984.

     The defendant has been found not guilty on count(s)      .
     Count(s)      dismissed on the motion of the United States.
     Indictment is to be dismissed by District Court on motion of the United States.
     Appeal rights given.                      Appeal rights waived.

        It is ordered that the defendant organization must notify the United States attorney for this district within 30 days of any
change of name, principal business address, or mailing address until all fines, restitution, costs, and special assessments imposed by
this judgment are fully paid. If ordered to pay restitution or fine, the defendant organization must notify the court and United States
attorney of material changes in economic circumstances.
                                                                        10/1/2018
                                                                        Date of Imposition of Judgment
                                                                        /s/ Lawrence J. O'Neill
                                                                        Signature of Judicial Officer
                                                                        Lawrence J. O'Neill, United States District Judge
                                                                        Name & Title of Judicial Officer
                                                                        10/12/2018
                                                                        Date
AO 245B-CAED (Rev. 02/2018) Sheet 4 - Probation
DEFENDANT: PAIN FREE DIAGNOSTICS, INC.                                                                                               Page 2 of 7
CASE NUMBER: 1:15CR00179-004

                                                            PROBATION
The defendant organization is hereby sentenced to probation for a term of:
12 months.

                                                  MANDATORY CONDITIONS
The defendant organization shall not commit another federal, state or local crime.


      The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future substance
      abuse.

      You must cooperate in the collection of DNA as directed by the probation officer.

      You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
      directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
      reside, work, are a student, or were convicted of a qualifying offense.

      You must participate in an approved program for domestic violence.

      You must make restitution in accordance with 18 U.S.C. §§ 2248, 2259, 2264, 2327, 3663, 3663A, and 3664.

If this judgment imposes a fine or a restitution obligation, it is a condition of probation that the defendant organization pay in
accordance with the Schedule of Payments sheet of this judgment.

The defendant organization must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached page (if indicated below).
                                        STANDARD CONDITIONS OF SUPERVISION
1.       within thirty days from the date of this judgment, the defendant organization shall designate an official of the organization to
         act as the organizations's representative and to be the primary contact with the probation officer;
2.       The defendant organization shall answer truthfully all inquiries by the probation officer and follow the instructions of the
         probation officer;
3.       the defendant organization shall notify the probation officer ten days prior to any change in principal business or mailing
         address;
4.       the defendant organization shall permit a probation officer to visit the organization at any of its operating business sites;
5.       the defendant organization shall notify the probation officer within seventy-two hours of any criminal prosecution, major civil
         litigation, or administrative proceedings against the organization;
6.       the defendant organization shall not dissolve, change its name, or change the name under which it does business unless this
         judgment and all criminal monetary penalties imposed by this court are either fully satisfied or are equally enforceable
         against the defendant's successors or assignees; and
7.       the defendant organization shall not waste, nor without permission of the probation officer, see, assign, or transfer its assets.
AO 245B-CAED (Rev. 02/2018) Sheet 4 - Probation
DEFENDANT: PAIN FREE DIAGNOSTICS, INC.                                                                                             Page 3 of 7
CASE NUMBER: 1:15CR00179-004

                                           SPECIAL CONDITIONS OF PROBATION
1.       The defendant shall submit to the search of the organization property and vehicle by a United States probation officer, or any
         other authorized person under the immediate and personal supervision of the probation officer, based upon reasonable
         suspicion, without a search warrant. Failure to submit to a search may be grounds for revocation. The defendant shall warn
         any other residents that the premises may be subject to searches pursuant to this condition.
2.       The defendant shall not dispose of or otherwise dissipate any of the organization's assets until the fine and/or restitution
         ordered by this Judgment is paid in full, unless the defendant obtains approval of the Court or the probation officer.
3.       The defendant shall apply all monies received from income tax refunds, lottery winnings, inheritance, judgments and any
         anticipated or unexpected financial gains to any unpaid restitution ordered by this Judgment.
4.       The defendant shall provide the probation officer with access to any requested financial information.
5.       The defendant shall not open additional lines of credit without the approval of the probation officer.
AO 245B-CAED (Rev. 02/2018) Sheet 5 - Criminal Monetary Penalties
DEFENDANT: PAIN FREE DIAGNOSTICS, INC.                                                                                            Page 4 of 7
CASE NUMBER: 1:15CR00179-004

                                              CRIMINAL MONETARY PENALTIES

        The defendant must pay the total criminal monetary penalties under the Schedule of Payments on Sheet 6.

                                                       Assessment                      Fine                     Restitution
         TOTALS                                         $400.00                        $0.00                   $1,200,000.00
      The determination of restitution is deferred until            . An Amended Judgment in a Criminal Case (AO 245C) will be entered
      after such determination.

      The Court orders the defendant to pay restitution to the victim(s) as outlined in the Restitution Attachment on Sheet 5B.

      In addition, the Court gives notice that this case involves other defendants, or may involve other defendants, who may be held
      jointly and severally liable for payment of all or part of the restitution ordered herein and may order such payment in the
      future. Such future orders do not increase the amount of restitution ordered against the defendant.

      If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified
      otherwise in the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal
      victims must be paid before the United States is paid.

      Restitution amount ordered pursuant to plea agreement $

      The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before
      the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be
      subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

      The court determined that the defendant does not have the ability to pay interest and it is ordered that:

             The interest requirement is waived for the                fine         restitution

             The interest requirement for the               fine         restitution is modified as follows:


      If incarcerated, payment of the fine is due during imprisonment at the rate of not less than $25 per quarter and payment shall be
      through the Bureau of Prisons Inmate Financial Responsibility Program.

      If incarcerated, payment of the restitution is due during imprisonment at the rate of not less than $25 per quarter and payment
      shall be through the Bureau of Prisons Inmate Financial Responsibility Program.
*Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed
on or after September 13, 1994, but before April 23, 1996.
AO 245B-CAED (Rev. 02/2018) Sheet 5B - Criminal Monetary Penalties
DEFENDANT: PAIN FREE DIAGNOSTICS, INC.                                                                      Page 5 of 7
CASE NUMBER: 1:15CR00179-004

                                                          RESTITUTION PAYMENTS
Restitution of $1,200,000.00 to:
ACCIDENT FUND HOLDINGS, INC.                                         AIG
SANTA ANA, CA 92707                                                  SHAWNEE MISSION, KS 66225
$17,335.08                                                           $79,824.55
AMERICAN CLAIMS MANAGEMENT                                           BERKSHIRE HATHAWAY HOMESTATE COMPAN
SAN DIEGO, CA 92186                                                  SAN DIEGO, CA 92101
$17,196.26                                                           $32,754.36
BONNAMY & ASSOCIATES, LLC                                            CALIFORNIA STATE COMPENSATION INSUR
BURBANK, CA 91502                                                    SANTA ANA, CA 92705
$14,608.83                                                           $300,460.99
CITY OF LOS ANGELES, WORKERS' COMPE                                  CNA INSURANCE
LOS ANGELES, CA 90012                                                BREA, CA 92821
$5,440.85                                                            $2,489.39
COUNTY OF LOS ANGELES RISK MANAGEME                                  COVENTBRIDGE GROUP
LOS ANGELES, CA 90010                                                JACKSONVILLE, FL 32225
$17,893.12                                                           $567.23
EMPLOYERS                                                            FARMERS INSURANCE GROUP
GLENDALE, CA 91203                                                   OLATHE, KS 66061
$54,678.15                                                           $23,965.40
FIREMAN'S FUND INSURANCE                                             G4S COMPLIANCE & INVESTIGATIONS
RANCHO CORDOVA, CA 95670                                             RALEIGH, NC 27615
$8,825.13                                                            $3,451.79
G4S COMPLIANCE & INVESTIGATIONS                                      G4S COMPLIANCE & INVESTIGATIONS
RALEIGH, NC 27615                                                    RALEIGH, NC 27615
$11,119.33                                                           $2,016.40
GALLAGHER BASSETT SERVICES, INC.                                     ICW GROUP INSURANCE COMPANY
ARLINGTON HEIGHTS, IL 60006-3001                                     SAN DIEGO, CA 92150-9039
$113,971.04                                                          $1,466.57
ICW GROUP INSURANCE COMPANY                                          INTERCARE HOLDINGS INSURANCE SERVIE
SAN DIEGO, CA 92150-9039                                             ROSEVILLE, CA 95661
$7,790.84                                                            $22,124.86
LIBERTY MUTUAL                                                       PACIFIC COMPENSATION INSURANCE COMP
ROCKLIN, CA 95765                                                    THOUSAND OAKS, CA 91359
$137,817.59                                                          $2,068.44
PATRIOT CARE MANAGEMENT, INC.                                        PATRIOT RISK SERVICE, INC.(C/O CIGA)
ST. LOUIS, MO 63141                                                  FORT LAUDERDALE, FL 33301
$8,306.49                                                            $6,754.19
REPUBLIC INDEMNITY COMPANY OF AMERI                                  SENTRY INSURANCE COMPANY
ENCINO, CA 91416                                                     IRVINE, CA 92606
$1,181.73                                                            $5,086.89
STATE FARM INSURANCE                                                 THE HARTFORD
BAKERSFIELD, CA 93311                                                SAN RAMON, CA 94583
$7,236.40                                                            $95,952.90
THE ZENITH INSURANCE                                                 TRAVELERS
WOODLAND HILLS, CA 91367                                             COBB, CA 95426
$13,887.04                                                           $92,538.03
TRISTAR INSURANCE GROUP                                              YORK RISK SERVICES GROUP
LONG BEACH, CA 90802                                                 DUBLIN, OH 43017
$1,229.00                                                            $40,561.07
AO 245B-CAED (Rev. 02/2018) Sheet 5B - Criminal Monetary Penalties
DEFENDANT: PAIN FREE DIAGNOSTICS, INC.                               Page 6 of 7
CASE NUMBER: 1:15CR00179-004

ZURICH NORTH AMERICA
ALTA LOMA, CA 91701
$49,400.06
AO 245B-CAED (Rev. 02/2018) Sheet 6 - Schedule of Payments
DEFENDANT: PAIN FREE DIAGNOSTICS, INC.                                                                                            Page 7 of 7
CASE NUMBER: 1:15CR00179-004

                                                      SCHEDULE OF PAYMENTS
        Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

A.               Lump sum payment of $ 1,200,400.00 due immediately, balance due
                          Not later than      , or
                          in accordance              C,      D,        E,or            F below; or
B.               Payment to begin immediately (may be combined with               C,           D,     or    F below); or

C.               Payment in equal    (e.g. weekly, monthly, quarterly) installments of $       over a period of      (e.g. months or
                 years), to commence     (e.g. 30 or 60 days) after the date of this judgment; or

D.               Payment in equal    (e.g. weekly, monthly, quarterly) installments of $    over a period of      (e.g. months or
                 years), to commence     (e.g. 30 or 60 days) after release from imprisonment to a term of supervision; or

E.               Payment during the term of supervised release/probation will commence within      (e.g. 30 or 60 days) after release
                 from imprisonment. The court will set the payment plan based on an assessment of the defendants ability to pay at
                 that time; or

F.               Special instructions regarding the payment of criminal monetary penalties:

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is
due during imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’
Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

         The defendant shall pay the cost of prosecution.

         The defendant shall pay the following court cost(s):

         The defendant shall forfeit the defendant's interest in the following property to the United States:

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
(5) fine interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court
costs.
